—Judgment, Supreme Court, New York County (George Daniels, J.), rendered June 11, 1996, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree and one count of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to three concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s challenges to the prosecutor’s cross-examination are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court’s instructions were sufficient to prevent any prejudice to defendant (see, People v Santiago, 52 NY2d 865). Concur— Nardelli, J. P., Tom, Mazzarelli, Ellerin and Friedman, JJ.